Citation Nr: 1201326	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, claimed as being secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathies of the bilateral lower extremities (claimed as nerve paralysis).

4.  Entitlement to service connection for osteoarthritis of the bilateral knees.

5.  Entitlement to service connection for degenerative disc disease of the low back with radiation into the left lower extremity.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to special monthly pension.

9.  Entitlement to an initial disability rating higher than 10 percent for diabetes mellitus, type II associated with herbicide exposure.

10.  Entitlement to an increased disability rating for left brachial plexus disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  This period of service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2003, which denied service connection for PTSD; March 2006, which denied service connection for peripheral neuropathies of the bilateral lower extremities, osteoarthritis of the bilateral knees, low back disc disease with radiation into the left lower extremity, hepatitis C, hypertension, and diabetes mellitus II, as well as claims for an increased disability rating for a left brachial plexus disorder, rated as 30 percent disabling, and for special monthly pension benefits; and in September 2007, which denied service connection for depression.  The Board notes that the September 2007 rating decision granted the Veteran's claim of service connection for diabetes mellitus, type II and assigned an initial disability rating of 10 percent effective from February 5, 2007.

Timely Notices of Disagreement responsive to the RO's rating decisions were received by VA in May 2003, May 2006, and March 2008 respectively.  In his March 2008 Notice of Disagreement, the Veteran appears to assert ongoing disagreement with the initial disability rating assigned for his service-connected diabetes mellitus, type II.

Insofar as the issue of the Veteran's entitlement to service connection for PTSD, this matter was previously remanded by the Board in July 2010 so that the Veteran could be given the opportunity to testify at a Travel Board hearing held before a Board member.  A Travel Board hearing was held at the Los Angeles RO in September 2011, at which the Veteran's testimony was received by the undersigned Veterans Law Judge.  Additional evidence, which was accompanied by a validly executed waiver of review by the agency of original jurisdiction, was received by VA at the hearing.  This evidence has been incorporated into the claims file.

The issues of the Veteran's entitlement to service connection for depression, peripheral neuropathies of the bilateral lower extremities, osteoarthritis of the bilateral knees, low back disc disease with radiation into the left lower extremity, hepatitis C, and hypertension; entitlement to an initial disability rating higher than 10 percent for diabetes mellitus, type II; entitlement to an increased disability rating for a left brachial plexus disorder, rated as 30 percent disabling; and entitlement to special monthly pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Additionally, the issues of the Veteran's entitlement to service connection for peripheral neuropathies of the bilateral upper extremities and of entitlement to TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's active duty service included service in the Republic of Vietnam during the Vietnam War.

2.  The Veteran's reported stressor of general fear of enemy military attack is consistent with his active duty service.

3.  The Veteran has been diagnosed as having PTSD, and, his PTSD has been shown to be etiologically related to his various reported in-service stressors, including his fear of enemy attack.

4.  The Veteran's reported stressor of fear of an enemy attack has been shown by a VA physician to be sufficient to result in PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken in this appeal, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for PTSD

A.  General Service Connection Principles

Generally, in order to establish service connection for a disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board notes that the provisions of 38 C.F.R. § 3.304(f) have been revised, effective July 13, 2010.  Under the pre-existing version of that regulation, service connection for PTSD was generally conditioned upon corroboration of the veteran's reported in-service stressor event.  38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors that were experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault.
Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

B.  Veteran's Contentions

Through various claims submissions received by VA over the course of this appeal and through testimony offered at his Travel Board hearings in June 2007 and September 2011, the Veteran has asserted entitlement to service connection for PTSD that is attributable to various reported in-service combat stressors.  Specifically, the Veteran has asserted in his August 2004 substantive appeal that he was subjected to nightly enemy attacks while stationed at Camp Campbell in 1967.  The Veteran asserted further that he also saw combat after being assigned as a door gunner to the 2nd Battalion, 327th Infantry, 101st Airborne Division, 2nd Gun Platoon.  Finally, the Veteran asserted that in September 1967 he was assigned to the 408th S&S Company, a resupply unit which supported various artillery units, and that he was subjected to repeated enemy attacks and ambushes during that assignment.  Through testimony offered at his June 2007 Travel Board hearing, the Veteran expressed that he experienced constant fear of dying and of the next enemy attack.  In that regard, the Veteran testified, "because the next [attack] might, you know, I mean I wasn't hit.  But the next one, who knows where and I just, I was trying but there wasn't anyplace [sic] to go." 

C.  Evidence and Analysis

Although specific dates of the Veteran's service in Vietnam cannot be ascertained from the service treatment records, the Veteran's DD 214 and service personnel records do reflect that the Veteran served in the Republic of Vietnam from March 1968 to February 1969.  The Board notes that the dates of the combat stressors reported by the Veteran conflict with the documented dates of the Veteran's service in Vietnam.  Nonetheless, the Board finds that the credibility of the Veteran's assertions is bolstered by the level of detail provided in his claims submissions and in his hearing testimony.  Moreover, the Board notes that approximately 35 to 40 years had elapsed since the Veteran's service in Vietnam and the assertions made in his claims submissions and hearing testimony.  Additionally, the Board observes that the specific dates and corroboration of the Veteran's combat stressors are not controlling in this case, particularly where the Veteran appears to be asserting a stressor based upon a generalized fear of hostile enemy activity.  As noted above, the provisions under the newly revised 38 C.F.R. § 3.304(f) simply require that the Veteran's reported fear be consistent with the places, types, and circumstances of his active duty service.  Certainly, the Veteran's reported fear of hostile attack is consistent with his documented service in Vietnam, regardless of the dates of his service in Vietnam.

VA treatment records reflect ongoing psychiatric diagnosis of and treatment for PTSD.  In this regard, a September 2002 letter from Dr. E.M., board certified Lead Psychiatrist at the VA medical facility in Bakersfield, California and Associate Clinical Professor at the University of California Los Angeles, states that he has treated the Veteran for PTSD since 2002.  He opined further that the Veteran's condition was associated with his service in Vietnam, and was manifested by symptoms such as intrusive memories and thoughts of Vietnam, persistent nightmares, avoidance of stimuli associated with his experience in Vietnam, anxiety, panic attacks, and severe outbursts of anger.  Dr. E.M. also notes that the Veteran experienced significant social problems, as evidenced by marital problems which led to his eventual divorce and isolative behaviors.  A separate March 2003 letter from Dr. M.W.B., also of the VA medical facility in Bakersfield, expresses opinions which substantially agree with the opinions rendered by Dr. E.M.  In a March 2007 letter, Dr. S.R.H., a clinical psychologist also at the Bakersfield VA medical facility provides a multi-axis diagnosis which includes PTSD.  Dr. S.R.H. identifies similar symptoms as listed in Dr. E.M.'s letter, and moreover, adds that the Veteran's disorder has also been manifested by suicidal ideation, hypervigilence, and exaggerated startle responses.  Dr. S.R.H. also notes that the Veteran served in Vietnam, and by such reference, also appears to attribute the Veteran's PTSD to his service in Vietnam.

The Board notes that the Veteran was afforded a VA examination in March 2010 to determine the nature and etiology of his claimed psychiatric disorder.  In the corresponding report, the examiner notes on several occasions that the Veteran did not appear to be credible in reporting his symptoms and stressor events.  In this regard, the examiner noted that a Mississippi Scale for Combat Related PTSD (MMPI-2) was indicative of exaggerated symptoms and hence was considered by the examiner to be invalid in determining PTSD.  Hence, the examiner determined that the profile of the Veteran's psychiatric disorder was more fitting of diagnoses of depressive disorder and personality disorder.  Nonetheless, the Board finds that the opinions expressed in the VA examination report are less probative than the opinions rendered by the Veteran's treating VA psychiatrists.  In this regard, the Board reiterates that the Veteran's service in Vietnam is documented in the record and is consistent with the Veteran's reported fear of hostile enemy attack.  Additionally, the Board notes that the VA examiner does not address any of the September 2002, March 2003, or March 2007 favorable opinions rendered by the Veteran's VA psychiatrists; nor does the examiner offer an opinion as to whether the Veteran's stressor is adequate to produce PTSD, as required under the revised 38 C.F.R. § 3.304(f).

Applying the newly revised provisions of 38 C.F.R. § 3.304(f), the Board finds that the Veteran's reported fear of enemy attack, as reported in his stressor statements and claims submissions is consistent with his documented active duty service in Vietnam during the Vietnam War.  In view of the findings expressed in the April 2007 VA treatment records, which express a diagnosis of PTSD that appears to be based upon the Veteran's reported combat trauma in Vietnam, the Board does not find that a new VA examination or review of the claims file by another VA psychiatrist or psychologist is required to determine whether the Veteran's reported stressors are sufficient to produce PTSD.  Rather, the diagnoses and etiology opinions provided in the VA treatment records and in the April 2008 private evaluation amply establish the sufficiency of the reported stressors, and moreover, establish that the Veteran's diagnosed PTSD is related to his service experiences in Vietnam.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  To that extent, this appeal is granted in full.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

Despite timely Notices of Disagreement received by VA in May 2006 and March 2008, concerning the issues of entitlement to service connection for depression, peripheral neuropathies of the bilateral lower extremities, osteoarthritis of the bilateral knees, low back disc disease with radiation into the left lower extremity, hepatitis C, and hypertension; entitlement to an initial disability rating higher than 10 percent for diabetes mellitus, type II; entitlement to an increased disability rating for a left brachial plexus disorder, rated as 30 percent disabling; and entitlement to special monthly pension benefits, VA has yet to readjudicate any of the above-referenced issues in a Statement of the Case.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when a Veteran files a timely Notice of Disagreement and no Statement of the Case is issued, the Board should remand the issue to the RO for the issuance of an SOC.


Accordingly, the case is REMANDED for the following action:

The Veteran's claims for service connection for depression, peripheral neuropathies of the bilateral lower extremities, osteoarthritis of the bilateral knees, low back disc disease with radiation into the left lower extremity, hepatitis C, and hypertension; entitlement to an initial disability rating higher than 10 percent for diabetes mellitus, type II; entitlement to an increased disability rating for a left brachial plexus disorder, rated as 30 percent disabling; and entitlement to special monthly pension benefits, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


